CM/ECF - California Central District                                 https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?954149899795711-L_1_0-1
                    Case 1:20-mj-01025-PK Document 29 Filed 11/05/20 Page 1 of 3 PageID #: 93

                                       Query   Reports   Utilities      Help     What's New      Log Out

                                                                                                                   CLOSED

                               UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                  CRIMINAL DOCKET FOR CASE #: 2:20-mj-05206-DUTY All Defendants


         Case title: USA v. Congying                                   Date Filed: 10/28/2020
         Other court case number: 20-MJ-10125 (PK) Eastern District of Date Terminated: 11/04/2020
                                  New York


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Zheng Congying                                   represented by Kate L. Morris
         TERMINATED: 11/04/2020                                          Federal Public Defenders Office
                                                                         321 East 2nd Street
                                                                         Los Angeles, CA 90012
                                                                         213-894-5669
                                                                         Fax: 213-894-0081
                                                                         Email: Kate_Morris@fd.org
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Public Defender or
                                                                         Community Defender Appointment

         Pending Counts                                                        Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                     Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                            Disposition
         None




1 of 3                                                                                                              11/5/2020, 9:52 AM
CM/ECF - California Central District                                  https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?954149899795711-L_1_0-1
                     Case 1:20-mj-01025-PK Document 29 Filed 11/05/20 Page 2 of 3 PageID #: 94

         Plaintiff
         USA                                                  represented by US Attorney's Office
                                                                             AUSA - Office of US Attorney
                                                                             Criminal Division - US Courthouse
                                                                             312 North Spring Street 12th Floor
                                                                             Los Angeles, CA 90012-4700
                                                                             213-894-2434
                                                                             Email: USACAC.Criminal@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: Assistant US Attorney


          Date Filed          #   Docket Text
          10/28/2020          1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                                Zheng Congying, originating in the Eastern District of New York. Defendant charged in
                                violation of: 18:371 (951, 2261A(1)(B)). Signed by agent Peter W. Wall, FBI, Special
                                Agent. filed by Plaintiff USA. (cio) (Entered: 10/29/2020)
          10/28/2020          2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Zheng Congying;
                                defendants Year of Birth: 1996; date of arrest: 10/28/2020 (cio) (Entered: 10/29/2020)
          10/28/2020          3 SEALED Defendant Zheng Congying arrested on warrant issued by the USDC Eastern
                                District of New York at Brooklyn. (Attachments: # 1 Out of District Complaint)(cio)
                                (Entered: 10/29/2020)
          10/28/2020          4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                                Judge Alicia G. Rosenberg as to Defendant Zheng Congying Defendant arraigned and
                                states true name is as charged. Attorney: Kate L. Morris for Zheng Congying, Deputy
                                Federal Public Defender, present. Defendant remanded to the custody or currently in the
                                custody of the US Marshal. ( Detention Hearing set for 11/2/2020 08:30 AM in Duty
                                Courtroom 341 via Video before Magistrate Judge Alicia G. Rosenberg.),
                                (MANDARIN) INTERPRETER Required as to Defendant Zheng Congying Court
                                Reporter: Miranda Algorri. (cio) (Entered: 10/29/2020)
          10/28/2020          5 WAIVER OF RIGHTS approved by Magistrate Judge Alicia G. Rosenberg as to
                                Defendant Zheng Congying. (cio) (Entered: 10/29/2020)
          10/28/2020          6 CONSENT to Video Conference/Telephonic Conference filed by Defendant Zheng
                                Congying. (cio) (Entered: 10/29/2020)
          10/28/2020          7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                                Defendant Zheng Congying. (cio) (Entered: 10/29/2020)
          10/28/2020          8 FINANCIAL AFFIDAVIT filed as to Defendant Zheng Congying. (Not for Public View
                                pursuant to the E-Government Act of 2002) (cio) (Entered: 10/29/2020)
          10/28/2020          9 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to Defendant
                                Zheng Congying (cio) (Entered: 10/29/2020)
          10/28/2020         10 ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS filed by Defendant
                                Zheng Congying (cio) (Entered: 10/29/2020)




2 of 3                                                                                                               11/5/2020, 9:52 AM
CM/ECF - California Central District                                    https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?954149899795711-L_1_0-1
                    Case 1:20-mj-01025-PK Document 29 Filed 11/05/20 Page 3 of 3 PageID #: 95

          10/28/2020         11 MINUTES: (IN CHAMBERS) MANDATORY RULE 5(f) ORDER by Magistrate
                                Judge Alicia G. Rosenberg: as to Defendant Zheng Congying. In accordance with the
                                Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21,2020), the
                                United States is ordered to produce all exculpatory evidence to the defendant under
                                Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. Failing to do so in a timely
                                manner may result in exclusion of evidence, adverse jury instructions, dismissal of
                                charges, contempt proceedings, or sanctions. Court Reporter: Miranda Algorri. (cio)
                                (Entered: 10/29/2020)
          10/29/2020         12 SCHEDULING NOTICE by Magistrate Judge Alicia G. Rosenberg as to Defendant
                                Zheng Congying. Due to the unavailability of the original set time 4 , the continued
                                video detention hearing is now set for 7:00 a.m. on Monday, November 2, 2020 in
                                Roybal Courtroom 341. The hearing will be held by video conference. MANDARIN
                                INTERPRETER NEEDED. COURT REPORTER NEEDED. THERE IS NO PDF
                                DOCUMENT ASSOCIATED WITH THIS ENTRY. (kl) TEXT ONLY ENTRY
                                (Entered: 10/29/2020)
          11/02/2020         13 MINUTES OF Detention Hearing held before Magistrate Judge Alicia G. Rosenberg as
                                to Defendant Zheng Congying, The Court Orders: Zheng Congying (1) $45,000
                                Appearance Bond [SEE BOND ATTACHED]. Court ORDERS defendant Held to
                                Answer to Eastern District of New York. Bond to transfer, if bail is posted. Defendant
                                ordered to report on or before: No available reporting instructions in EDNY.
                                Government's request for detention is WITHDRAWN. Court sets bail at: $45,000. SEE
                                ATTACHED COPY OF CR-01 BOND FORM FOR CONDITIONS OF RELEASE.
                                Release Order Issued -Release No.: 40313. (MANDARIN) INTERPRETER Required
                                as to Defendant Zheng Congying Court Reporter: Chia Mei Jui. (cio) (Entered:
                                11/04/2020)
          11/02/2020         14 MEMORANDUM FOR RELEASE ORDER AUTHORIZATION filed by PSA Officer
                                as to Defendant Zheng Congying. Submitted in compliance with conditions as set forth
                                in (cio) (Entered: 11/04/2020)
          11/02/2020         15 DECLARATION RE: PASSPORT filed by Defendant Zheng Congying, declaring that I
                                have been issued a passport or other travel document(s), but they are not currently in
                                my possession. I will surrender any passport or other travel document(s) issued to me,
                                to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
                                passport or other travel document during the pendency of this case. (cio) (Entered:
                                11/04/2020)
          11/04/2020              Notice to Eastern District of New York of a Rule 5 or Rule 32 Initial Appearance as to
                                  Defendant Zheng Congying. Your case number is: 20-MJ-10125 (PK). The clerk will
                                  transmit any restricted documents via email. Using your PACER account, you may
                                  retrieve the docket sheet and any text-only entries via the case number link. The
                                  following document link(s) is also provided: 13 Detention Hearing,,, Interpreter
                                  Required,,. If you require certified copies of any documents, please send a request to
                                  email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (cio) (Entered:
                                  11/04/2020)




3 of 3                                                                                                                 11/5/2020, 9:52 AM
